ACCEPTED
                                                                                                                                       14-15-00194-CV
                                                                                                                         FOURTEENTH COURT OF APPEALS
                                                                                                                                     HOUSTON, TEXAS
                                                                                                                                   3/9/2015 2:09:47 PM
                                                                                                                                  CHRISTOPHER PRINE
                                                                                                                                                CLERK


                                                          Blumberg & Bagley, L.L.P.
                                                                                    Attorneys
                                                                    2304 West Interstate 20, Suite 190                FILED IN
                                                                         Arlington, Texas 76017               14th COURT OF APPEALS
                                                                       www.blumbergbagley.com                    HOUSTON, TEXAS
                                                                                                               3/9/2015 2:09:47 PM
Peter F. Bagley                                                                                                            (817) 277-1500
Board Certified, Consumer and Commercial Law, Texas Board of Legal Specialization                             CHRISTOPHER
                                                                                                                 Facsimile (817) A. PRINE
                                                                                                                                 277-1170
Fellow, College of the State Bar of Texas                                                                               Clerk

                                                                                                  March 9, 2015

Mr. Christopher Prine
Deupty Clerk
14th Court of Appeals
Harris County District Clerk
301 Fannin, Suite 245
Houston, Texas 77002

               Re:             VICNRG LLC v. FCStone, LLC et al.; Appeal No. 14-15-00194-CV

Dear Clerk:

        According to my call with your office, the above-referenced appeal has been assigned to
            th
the 14 Court of Appeals as an accelerated appeal. As counsel for Appellant VicNRG LLC, I am
notifying you that I do not believe the case fits under any of the categories of accelerated appeals
described by Tex. R. App. P. 28.1, and therefore I ask that the court treat this as a non-accelerated
appeal.

        You are advised that the parties have a disagreement about whether a final order exists in
the underlying case. Appellees believe an October 2014 order of severance serves as a final
judgment; we argue that the trial court must still sign a final judgment for the reasons indicated in
our Motion for Entry of Final Judgment. The trial court has not ruled on the motion, but we filed a
Conditional Notice of Appeal because we felt that if Tex. R. Civ. P. 306a applied, we had to file the
notice of appeal by February 20, 2015. It is my understanding that a notice of appeal invokes the
appellate court’s jurisdiction regardless of how the notice of appeal is described. Tex. R. App. P.
25.1.

         When I spoke to your office, I was advised that I had to speak to the trial court about the
characterization of this appeal. Today I spoke to Phyllis Washington, the court’s senior civil
post-judgment/appeals clerk, with Danielle Jimenez, the court clerk, on the call. Ms. Washington
advised me that this case remains an active case on the trial court’s docket and that she can only
show the appeal as an accelerated appeal because there is no final order in the case. Again, I do not
believe rule 28.1 applies, and therefore I do not believe the deadlines associated with accelerated
appeals apply. Please let me know if this case remains an accelerated case or if I must file a motion
to recast the appeal.
                                                     Yours sincerely,

                                                     /s/ Peter F. Bagley
                                                     Peter F. Bagley
PFB/dsa

cc:   VICNRG LLC

cc:   VIA ELECTRONIC SERVICE
      Mr. James T. Drakeley
      Mr. R. Scott Seifert
      Hiersche, Hayward, Drakeley & Urbach, P.C.
      15303 Dallas Parkway, Suite 700
      Addison, Texas 75001
      Co-Counsel for Plaintiff VicNRG LLC;

cc:   VIA ELECTRONIC SERVICE
      Mr. Mark K. Glasser
      Ms. Tracy LeRoy
      Sidley LLP
      1000 Lousiana, Ste. 6000
      Houston, Texas 77002
      Counsel for Defendants
      FCStone, LLC, FCStone Trading, LLC, and FCStone Group, Inc.